DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
During a telephone conversation with Frank Louis on 5/9/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-6.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7-9 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Claims 7-9 are cancelled.

Allowable Subject Matter
Claims 1-6 are allowed.	The following is an examiner’s statement of reasons for allowance:	The closest prior art of record May (2007/0289207 A1) teaches	system for optimizing crop growth, vegetation is cultivated in a contained environment, such as a greenhouse, an underground cavern or other enclosed space. Imaging equipment is positioned within or about the contained environment, to acquire spatially distributed crop growth information, and environmental sensors are provided to acquire data regarding multiple environmental conditions that can affect crop development. Illumination within the contained environment, and the addition of essential nutrients and chemicals are in turn controlled in response to data acquired by the imaging apparatus and environmental sensors, by an "expert system" which is trained to analyze and evaluate crop conditions	With regards to Claim 1, the prior art or any combination of prior art searched fails to teach the specific sequence and combination of claimed elements for water and fertilization in a seedling stage based on micro-CT scanning and polarization-hyperspectral imaging steps 1-10 as recited in claim 1.			Claims 2-6 are allowed due to their dependency of Claim 1.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Fujiyama (US 2020/0309687 A1) teaches a controller connected to an environmental control device that controls environmental conditions surrounding the plant, and instructs the control device to change or maintain the environmental conditions based on a change of increase and decrease in the water content contained in the calculated plant.	Glaser (US 2007/0065857 A1) teaches a system to monitor targeted pest populations, disease, presence of transgenic and non-transgenic plants, or targeted pest population in a transgenic crop using remote imagery to discern differences in crops along with pest infestation in all crop varieties.	Pluvinage (US 2016/0334276 A1) teaches methods, apparatuses, and systems that enable a light weight autonomous unmanned aerial vehicle (UAV) to process hyperspectral (HSI) data during its flight and send information to the ground computer via radio-link. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050. The examiner can normally be reached M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863